485 S.E.2d 295 (1997)
Sherry D. THOMAS, both individually and on behalf of all other persons similarly situated, Plaintiff
v.
NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, Defendant, and
Secretary, U.S. Department of Agriculture, Dan Glickman, Intervenor-Defendant.
No. 24A97.
Supreme Court of North Carolina.
June 6, 1997.
Womble Carlyle Sandridge & Rice, P.L.L.C. by Jim D. Cooley, Charlotte, and North Carolina Justice & Community Development Center by William D. Rowe, Chapel Hill, for plaintiff-appellee.
Michael F. Easley, Attorney General by Robert J. Blum, Special Deputy Attorney General, and Elizabeth L. Oxley, Assistant Attorney General, for defendant-appellant.
PER CURIAM.
AFFIRMED